DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070283972 (Monsees hereinafter) in view of US 5369723 (Counts hereinafter).
	Regarding claim 1, 20, 21 and 22, Monsees teaches an article for use with apparatus for heating smokable material to volatilize at least one component of the smokable material (abstract), the article comprising: cartridge (32), or pouch, containing a smokable material (31), and wherein a carrier (32) forms at least a portion of a wall of the pouch, and a smokable material arranged on the carrier (Fig. 5 and 6). 
Monsees does not give specifics about the smokable material.
Counts teaches an article capable of use with an apparatus for heating smokable material to volatilize at least one component of the smokable material (abstract), comprising: a carrier (16); and smokable material (14) arranged on the carrier, wherein the smokable material 
	Counts also teaches that the tobacco flavor material may include various amounts and combinations of flavorants (col. 4, lines 1-3). Counts does not expressly teach that the two layers, or bodies, of the multilayer flavor material system have different flavorants (a first layer has an amount of a first flavorant and no amount of a second flavorant, and the second layer has no amount of the first flavorant and has an amount of the second flavorant), however, it would have been obvious for one of ordinary skill in the art at the time of the invention to have made the first and second bodies of the multilayer flavor material system of Counts have different flavorants in order to create a more complex flavor profile for the smokable material, with a reasonable expectation of success and predictable results. 
	It would have been obvious for one of ordinary skill in the art at the time of the invention to have applied the teachings of the smokable material of Counts to the invention of Monsees with a reasonable expectation of success and predictable results. 
The combined teaching of Monsees and Counts teaches that any material could be used for the carrier, or wrapper, provided that when heated to the operating temperature, it does not produce significant amounts of harmful gases. Aluminum foil and parchment paper are two examples ([0061]). Thus, it would have been obvious for one of ordinary skill in the art at the time of the invention to have made the carrier out of the combination of foil and parchment paper with a reasonable expectation of success and predictable results. Counts teaches a first layer of material (i.e. mat) and a second layer of material attached to the first layer of material (i.e. thin body of low viscosity tobacco slurry) (Counts, col. 16, lines 15-22), thus it would have 
	Regarding claims 3-5 and 23, Counts teaches that the smokable material of the first body of smokable material has a form that differs from a form of the smokable material of the second body of smokable material, specifically the first body of smokable material has smaller tobacco particles than the tobacco particles of the second body of smokable material (col. 13, lines 25-35). Since the first body has smaller tobacco particles than the second body, it follows that the first body of smokable material is heatable more quickly than the smokable material of the second body of smokable material. 
	Regarding claims 6 and 7, Counts teaches that the smokable material may include an aerosol forming agent (col. 4, lines 6-13). While Counts does not expressly teach that one body of the smokable material comprises an aerosol forming agent and the other is free or substantially free of the aerosol forming agent, specifically the first body comprises an aerosol forming agent and the second body is free or substantially free of the aerosol forming agent, it would have been obvious for one of ordinary skill in the art at the time of filing to have tested including the aerosol forming agent in both bodies or just one body to determine the combination that produces the best outcome with reasonable expectation of success and predictable results. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] 
Regarding claim 8, the combined teaching of Monsees and Counts teaches that the first body of the smokable material is bonded to the carrier via a thin body of low viscosity tobacco slurry which facilitated the adhesion of the first body of smokable material to the carrier (Counts, col. 16, lines 11-22). 
	Regarding claim 9, the combined teaching of Monsees and Counts teaches that the carrier is capable of conducting heat (Counts, “good thermal and electrical conductivities,” col. 4, lines 52-59). 
	 

					Response to Arguments
Applicant's arguments filed 8/24/2021 have been fully considered but they are not persuasive. 
The Applicant argues that a person having ordinary skill in the art would not have understood the tobacco-slurry of Counts to be a stand-alone layer in the carrier mat, separated and distinct from the carbon fiber layers and to the extend the tobacco-slurry were to form a layer separate from the carbon fibers, a person having ordinary skill in the art would have understood that such a layer forms part of the smokable material used to adhere the material to the carrier rather than a carrier layer. The Examiner respectfully disagrees. The Applicant is arguing against the references individually, however, and one cannot show nonobviousness by In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747